       Case 1:17-cr-00431-RMB Document 102 Filed 01/28/20 Page 1 of 7
                                                USDCSDNY
                                                DOCUMENT
                                                ELECTRO NICALLY FILED
UNITED STATES DISTRICT COURT
                                                DOC #:        I ~ ~, - - -
SOUTHERN DISTRICT OF NEW YORK
                                                DATE FILED: I, r : - i r r r : -
------------------------------------------------------------X
UNITED STATES OF AMERICA,

                                                                         ORDER
                          -against-
                                                                        17 Cr 431
HENRY RICHARDS ,
                                   Defendant.
------------------------------------------------------------X

        The Court is in receipt of the attached Petition for Remission/Mitigation Form submitted

by the Defendant, prose.

        CJA Counsel for the Defendant, Patrick Joyce, is directed to confer with Mr. Richards

and direct the Petition to the appropriate government agency.


Dated: New York, New York
       January 28, 2020




                                                                ~~
                                                     RICHARD M. BERMAN, U.S.D.J.
                   Case 1:17-cr-00431-RMB Document 102 Filed 01/28/20 Page 2 of 7

                         PETITION FOR REMISSION/MITIGATION FORM




Note: There is no legal form or format required for filing a petition; this document is provided for your convenience.
Please visit https://www.forfeiture.gov/FilingPetition.htm for more specific guidance on filing your petition with the
appropriate seizing agency.

Frivolous Petition Statement: A petition containing false information may subject the petitioner to criminal
prosecution under Title 18 United States Code Section 1001 and Title 18 United States Code Section 1621.

Privacy Act Notice: The Department of Justice is collecting this information for the purpose of processing your
petition for remission and/or mitigation. Providing this information is voluntary; however, the information is necessary
to process your application. Information collected is covered by Privacy Act System of Records Notice Department of
Justice {DOJ), DOJ-002-DOJ Computer Systems Activity & Access Records, Federal Register {71 FR 29170). This
information may be disclosed to contractors when necessary to accomplish an agency function, to law enforcement
when there is a violation or potential violation of law, or in accordance with other published routine uses. For a
complete list of routine uses, see the system of records notice listed above.




Standard Petition Form                           August 20, 2018                                                   Page 1
                           Case 1:17-cr-00431-RMB Document 102 Filed 01/28/20 Page 3 of 7

                                                    SECTION I-CONTACT INFORMATION

                                                          ..·i :it%, PETITIONER INFORMATl0N~<,.xu
                                                          •_.'.·,   '••   . . ,:   ,, • .   ·-.   ·.•,   ._;   , . ...      A,.   •   '   ••   ,-:,.        ,,;-,:;·
                                                                                                                                                                                      --~':{\,(<\/:'c,';
                                                                                                                                                                           ·.,'- : : , : : · ' . · ' - ·
                                                                                                                                                                                                           0
                                                                                                                                                                                                           •',•··.,::.   _    ii'


 Petitioner/Contact Name: (Last, First)                                                .() ., _ \ _                           I                     \                                                               - - ..                         .
                                                                                            _ \a~~ra 'S:::.                                        -\t~Ar·                                                                     O').l)'o i~\1       tr
 Business/Institution Name: (if applicable)                                                                                   Prisoner D: (if ~pplic _le Lu
                                                                                                                                      l l-,Dd-1-.0 ~-,
 Address: (Include Street, City, State, and Zip Code)                                                                    fob lro +u/\ AV                      ~ -f!EJ N.Y Loc;E,7
                                                                                                                         CD," ,t \o.,nd,,t ((}CJ-.1\c;, .,r-1
                                                                                                                                                            17  2

 Social Security Number/Tax Identification Number: (Er

 Please provide an explanation why you do not have a Social Security Number, if above is N/A:




  Phone: (optional)            S'"ib ·-~{2-b~ils)                                                                          I Email : (optional)l~V~5~,-f}(~~1 kb.l-,'Y1c---\' i, Q,yV'\
                                                            ATTOR:t'.<IEYdNFORMATION (if applicable· ........· .. •..,                                                                                                                   . ... .       .            .
                                                                      k
       · · .. ¥.,,,. " '    .. .,, .. '          " .. ·

 Attorney Name: (Last, First) ,                                                    .         0                 \ ,
                                                doY ce . r °"-t r,c.. _
 Attorney Title:                 (\       't¼
  Firm Name: (if applicable)                    M                   ,i)       0\..-\r,c. tl~t>\...\l€ [s
 Attorney Address: (Include Street, City, State, and Zip Code)._
                                                                               _)\\..fir
                                                                               V~
                                                                                                                         ,o                        fl
                                                                                                                         I\J·eJ» ~\::; l\e~~\:. \ oo \3
                                                                                                                                                        _v
                                                                                                                              l°'"t~e.tw 5'\yee.., -"'I\~
                                                                                                                                                                       \                              J                  "I     f   F' .,-
                                                                                                                                                                                                                                     ioo •


 Are vou an attorney filing this ~etition on behalf of vour client?                                                                                     •      YES ~ NO
  Attorney Phone: (optional~ll.~S<;"-;))_C\                                                              't                                                                                                                                                uro    ,oDi

If any of this information changes, you are responsible for notifying the agency of the new in ormation.




                                                                                                                                                                   fo)[g©~ • \Yl~~
                                                                                                                                                                   ~ JAN ! 3 2020 lQJ
                                                                                                                                                                                                      CHAMBERS OF
                                                                                                                                                                                                   RICHARD M. BERMAN
                                                                                                                                                                                                         U.S.D.J.




Standard Petition Form                                                                               August 20, 2018                                                                                                                                             Page 2
                         Case 1:17-cr-00431-RMB Document 102 Filed 01/28/20 Page 4 of 7

                                                                                       SECTION II - ASSET LIST

You must identify your role for each asset in your petition. Please review the role definitions below.
                                    '.•'.":, .";   .> ;.-Y,.   ".i-- .•,-.,v •   ~   ' ·• /   '   < ,,~ ,.,   •   :,,,,, -•>     ~; < . . ;   ~-=.,~ . . ~-~)...:;•..;:, ; _, • ,_.j•:,:)/"-!   ,:.,- -;         '..<~_, ,y;: u ,·•'-'~:,,;:,(...;')',:• "'.>,:,.,-...-:,>'•:~ '• ,·,       '-•: , .·,:
                                                ;_ ,ROliJ::ilNFORI\IIATION:
                                 :\r.:c.f;-,,_:_':_ ;_-> -,;..,-t_:,,:·'//-~- '/- _. .:".'.<7-•·; K .,_,·,,,.._ -.• --~.•-;;_;;:'.,'·
                                                                                                                                      (multipl¢froles
                                                                                                                                        -><~ .·'.''.
                                                                                                                                   ·,'>.i:;:i;,•;'·~--
                                                                                                                                                      ·may:apply
                                                                                                                                                           ·?<
                                                                                                                                                                 .to:each,t,,.as.
                                                                                                                                                               ,-, ·"·~-
                                                                                                                                                                                       s.et),lif':?;!ft.;-~if
                                                                                                                                                                              ;.•';:•-;.-,:::-L·-t..,..,-~ ,_ ..
                                                                                                                                                                              ,     ,->J -,, , /           · ,
                                                                                                                                                                                                                             .:.'.',
                                                                                                                                                                                                                 < :;'.-'~'-- ·:""'· -·,
                                                                                                                                                                                                                         -..;.'                                          .°'.," •




      Owner          The person in whom primary title is vested or whose interest is manifested by the actual and beneficial
                     use of the property, even though the title is vested in another. A victim of an offense, as defined in this
                     section, may also be an owner if he or she has a present legally cognizable ownership interest in the
                     property forfeited. A nominal owner of property will not be treated as its true owner if he or she is not its
                     beneficial owner.
         Victim      A person who has incurred a pecuniary loss as a direct result of the commission of the offense
                     underlying a forfeiture. A drug user is not considered a victim of a drug trafficking offense under this
                     definition. A victim does not include one who acquires a right to sue the perpetrator of the criminal
                     offense for any loss by assignment, subrogation, inheritance, or otherwise from the actual victim,
                     unless that person has acquired an actual ownership interest in the forfeited property; provided
                     however, that if a victim has received compensation from insurance or any other source with respect to
                     a pecuniary loss, remission may be granted to the third party who provided the compensation, up to
                     the amount of the victim's pecuniary Joss.
   Lienholder I A creditor whose claim or debt is secured by a specific right to obtain satisfaction against the particular
                property subject to forfeiture. A lien creditor qualifies as a lien holder if the lien:
                        (1) Was established by operation of law or contract;
                        (2) Was created as a result of an exchange of money, goods, or services; and
                        (3) Is perfected against the specific property forfeited for which remission or mitigation is sought (e.g.,
                        a real estate mortgage; a mechanic's lien).

 Identify the asset ID and asset description for each asset you are petitioning and indicate your role as a petitioner for
 each asset. You may select one or more roles.

 ~..~#'. :;~1f%ICAs:s'etUDfif;
                             ·;::: ,; '"' ,.'.';}:'lnAsse't Des~ription                                              :'.•<. ,,          . Ye,;            .          : ·1  ,1 -H,,,;ti: ,'(?,                ,,.:~'",~','l1;owner ·•··1Vi¢tim' · lienholder ..
     I       I 51 btfz_<, ?:z.. ~ I :r Phof\e_ ·                                                                                                                                                                              ~       I o            •
     i       I S,l,,'] 5-)..S \S \0 I '1 \lhr'>AP                                                                                                                                                                                                    la"'                 I             •                 •
                                                                                                                                                                                                                                                    o                     I             D                 •
                                                                                                                                                                                                                                                     D                    I             D                 •
                                                                                                                                                                                                                                                      o                   I             o                 •




   Standard Petition Form                                                                              August 20, 2018                                                                                                                                                                                    Page 3
                     Case 1:17-cr-00431-RMB Document 102 Filed 01/28/20 Page 5 of 7

                                           SECTION IV - INTEREST IN PROPERTY

Provide additional information for the assets where you have identified yourself as the owner and/or Jienholder. If
you are petitioning for multiple assets and the responses are not the same for each asset, please print out
multiple copies of this page to submit with the petition and indicate which assets apply to each page. If you have
documentation that supports your interest in the petitioned assets (bill of sale, retail installment agreements,
contracts, titles or mortgages) please include copies of the documents with the submission of the petition.




In the space below, please explain why you have a valid, good faith, and legally recognizable interest in the
asset(s) as an owner or lienholder:                (Y\~       \ Pho('{.J . $~6-e{)e.~ ~v<Dc.to·.frt-q.                      :r~ ~.fv<Ch~~f'
™'°~"" .tPl-c,-,,e. 1- ~~ s\.,,,l:. ~" W ~'1 l"I°" ~J,,,.4;._J I Pl"'"'e ~~
re PicY\iir(;l'<:?-p .' tLA'- \{:.,,~ \,u~-...& { \ 'X ·~J. ItT...J- l ?q}'J r~ ~J l7 cal{\~, of'il"v-1 Jl ,, ,
 ~e.-r ~d OV"J!'""~ p~f'-~ .\-o ~ O\.Ctov~it .f;;v-. 01'(\ cN:l-H-1noV'W\ \Jlct-a,
     ~ d.,J so,
Select the reason why you are petitioning for remission and/or mitigation of the asset(s)?
 •    I am an innocent owner and I did not know of the conduct giving rise to the forfeiture OR I am an innocent
      owner and upon learning of the conduct giving rise to the forfeiture, I did all that reasonably could be expected
      under the circumstance to terminate such use of the property.
 •    I was a bona fide purchaser or seller of the forfeited property for value, AND I did not know and was without
      cause to believe that the property was subject to forfeiture at the time I acquired my interest in the property.
 ~None of the above. I am only seeking mitigation .
 In the space below, please explain the reason for filing a petition. \                                          ✓   _l            ..-       ~             ,                .
     T 'f\eve-r           -(>uv-c\~e               tlouJr~pp) t}O ol t\-'-Q_ r\c:uu re~ -k                                                         u'-'\-' tQ...·
     0\1\   +lie          \'Ot'e ~ ~e                        01'\~                  ~€    phor-e.s               11~~e p1c·\-J:eD                                    \o~
                p ~ &'1--l~.
                                                                          C)°'V',                            I


        ,\ . \                                        (},.(!)('(\.<{?~   +-3. \v\   ~2:,€_.       <\-l.M--eS0 { ""-4 \ l Pe..r ~                            -v'\~}
     -~ K,\uce         -r
                       <!.rV'e
     l O tt.,e~~ , t'tcrur·e cJ . ,'("'\,cl
                                                                  '" . L -
                                                             f<\O'{'t-Je,f' t,v" no.S:.() iS
                                                                                                     \       ~~         .r I(J  l're.. \J .~
                                                                                                         ~\-' - ~ (JS, OCf ~e-r- \
In the event that the ruling official determines that I do not qualify for remission of the property, I hereby
request mitigation of the forfeiture to avoid extreme hardship.
z(yES            •   NO
                                                                                                                                                                    Q \_
In support of my request, I would like the ruling official to consider the following extenuatin~
circumstances: ·, rt   \'
                   . - I l"t:_
                              \
                                     c::,..-5 t
                                                  d~t,
                                                £'.            \ 1\ 1     \··" '
                                                             O Q' ~~ Md 't \'t'.;6
                                                                                  • I _ \ L    ,
                                                                                                   \"' e S l'e '\ \ f--t~ 't-
                                                                                                                                       \
                                                                                                                                               ~
                                                                                                                                           ct---    1V\. lJ°' ·      l G'tt/ I' l

?D    ~
~€_ ~\C~ft?S
                     .}   cav \~ sl-ouJ l!-eo"
                                 Ot ty\~ ~4'"\ o,r€
                                                              +o f'h:  ~, ~ ·           ."
                                                                  ~['tCe(e~S , ~ l:-\V\.J
                                                                                                                                   I
                                                                                                                            -~.ch'\'€_
 ,{ iJ :>k,'-()   Co-\/\.~
                   ~
   (:)ez>\- 0 ~P':3t"                 Q\c._~"e
                                   S o,r-e
                                                    ~l ~~l\~
                                                       iM"-<'l\beK
                                                i"<' so,'")       o~
                                                                            0
                                                                                               4-o h '\i;:v} ¼~-e ·
                                                                                         ~row\"' Vf • 8tJio
                                                                                         ~1"'\       vY' € .     ,h                                                   ~
                                                                                                                                                                        t
l~e spac! below, please list an~ documents you are i eluding in support~ your interest in the.asset(s).   /\.1;'JI
If none are included, please explain why~ \ •


.J

w\'th
      .. '   \ I .
               e
CC)~ ;JV\ Y\~\(()-(\ ,
                        o--S
                             \
        $e-lf'v tC.P f'OV.tcl0f.
                                 .

                                     r
                                                        ~
                                                   t\.,l l   on
                                                             -
                                                         :J q¥'  , VG
                                                                ~'\ \",\SCH"-
                                                                                         l.
                                                                           ~o 'f't';J ,u_Sa,j
                                                                             (--eel V\'f e    ~
                                                                                                   s
                                                                                                  V{\<-f
                                                                                                           ~I

                                                                                                            di l"("J
                                                                                                               J)
                                                                                                         ,oAv'\T
                                                                                                                         ,
                                                                                                           -1-> . V'o-1\, ~


                                                                                                                            ..
                                                                                                                                 .r:o
                                                                                                                               c.c>·rJ~ /\
                                                                                                                                              ~
                                                                                                                          C. •.v() t'ovf\ \'· t*
                                                                                                                                                   , ,          ,
                                                                                                                                                                       ~i   rn,-



"J cio-v\.i ""-q,..JV'e.             ~'t:' c~~l~-J. V ot cb-MV 1' tL                                     H.L'h •
Standard Petition Form                                       August 20, 2018                                                                              Page 5
                   Case 1:17-cr-00431-RMB Document 102 Filed 01/28/20 Page 6 of 7
                            SECTION VII- DECLARATION AND REPRESENTATION
The following declaration should be completed by the petitioner. If the petitioner is represented by an attorney, the
attorney may complete the declaration as long as the petitioner completes the sworn notice of representation.

I attest and declare under penalty of perjury that my petition is not frivolous and the information provided in support
of my petition is true and correct to the best of my knowledge and belief.


      0) A VI
            \7-C.R 14~\ ~
                         ~e,\I\~\\\   ~ j5
                                        R.m~
                                                                                  ~                          Signature


                                                                             B-10\f',.,.vi -\\. \D"'-°'rds
                                                                                           \             Printed Name


                                                                                                    l\- 1 s.-ao
                                                                                                                   Date


                                        Sworn Notice of Representation

This section must be completed only by petitioners who are represented by an attorney and whose attorney has
executed the declaration provided above.

    I have retained the above-named attorney who has authority to represent me in this matter. I have fully reviewed
the foregoing petition and found that its contents are truthful and accurate in every respect. I declare under penalty
of perjury that the foregoing information is true and correct.


                                                                                                             Signature



                                                                                                         Printed Name



                                                                                                                   Date

A petition containing fa!se information may subject the petitioner to criminal prosecution under Title 18 United States
Code Section 1001 and Title 18 United States Code Section 1621 .




Standard Petition Form                          August 20, 2018                                                    Page 8
Case 1:17-cr-00431-RMB Document 102 Filed 01/28/20 Page 7 of 7




                                  --
                                  r
